Winslow, C. J.
The findings of fact made by the trial judge are satisfactorily sustained by the evidence; in fact there is little dispute as to most of them. He did not find Mr. Jenswold guilty of intentional fraud, but did find that he stated to' most of the legatees that the estate would amount to $55,000 and that he did not state to- the legatees their true rights nor the true rights of the widow, but told them that the will was void because of the marriage; that the plaintiffs were ignorant in 'respect thereto, believed his statements, thought he was looking after their interests, and, without negligence on their part,- and supposing that if they did not accept the offer the widow would receive the whole estate, signed the agreement.
Certainly this state of facts entitles the plaintiffs to relief unless they subsequently ratified the agreement or are in some way estopped from contesting it. An application for cancellation of a contract is addressed to' the sound discretion of a court of equity. Intentional fraud is not an essential. Substantial mistake on the part of the party seeking relief may be sufficient if such course is in accordance with established rules of equity and seems reasonable and just to the court in view of all the circumstances of the case. Woldenberg v. Riphan, 166 Wis. 433, 166 N. W. 21. “It is the suppressio veri or the suggestio falsi which is the foundation of the right to relief in equity," and this exists whether it were fraudulently or mistakenly done.” Peek v. Gurney, L. R. 13 Eq. Cas. 79. See, also, Hammond v. Pennock, 61 N. Y. 145; Wilcox v. Iowa Wesleyan Univ. 32 Iowa, 367; Severson v. Kock, 159 Iowa, 343, 140 N. W. 220; 9 Corp, Jur. p. 1167, § 18.
*151It is unquestioned here that the plaintiffs signed the agreement while laboring under a vital mistake both as to the law and the fact, which mistake was the result of affirmative misstatements' made to them by Mr. Jenswold, who took on himself to procure their signatures with the approval if .not by actual direction of the attorneys of the widow.
This entitles them to relief in equity unless they have ratified the agreement by affirmative acts or are for some reason estopped. There ,is little in the case to support either defense. The only change in the situation of the parties which seems to us to be material or to require notice is the purchase of the homestead for $3,500 by Fred, the incompetent. It seems, however, that this may be easily set right. Before closing their case the plaintiffs offered to- reconvey the property or to- stipulate that the court might take up the matter as a part of the present case and finally adjust it as it ought to be adjusted. We construe this as a stipulation that the court in the present case might by its judgment cancel the deed and do- what is necessary to finally close up the controversy. It seems also that Fred’s note for $3,500 was taken by Mr. Parker and apparently is still held by him.
We think the judgment should be modified so as to require the defendant Parker, within sixty days after filing the remittitur herein in the circuit cóurt, to surrender into that court for the use and benefit of Fred Stimpson the said $3,500 note, or, in case the said note has been negotiated and cannot be surrendered, that he deposit in court a sufficient bond, with sureties to be approved by the clerk, conditioned to protect 'said Fred Stimpson and his representatives against said note in the future and indemnify them if they be compelled to pay it: The judgment should also' be modified by a provision canceling the deed from Parker to Fred Stimpson of the homestead, the same being the land fully described- in the final'order of the county court made in the Stimpson estate proceedings. The parties will then stand substantially as they would- have stood had no agreement been made. We cannot’ regard the purchase by the widow of a small *152home in Montfort as of any consequence on this question. Presumably it is worth all that she paid for it, nor is it affirmatively shown that she was induced to purchase it by reason of the making of the agreement in question. As to the household furniture, amounting to some $44, it appears to have been nominally sold to various legatees, but in fact it appears to be still in the homestead and subject to be taken by the widow at any time.
Upon the argument of the case the question was considerably debated whether the agreement was not wholly void because against public policy under the principles laid down by this court in the cases of Will of Dardis, 135 Wis. 457, 115 N. W. 332; Will of Rice, 150 Wis. 401, 136 N. W. 956, 137 N. W. 778; and Estate of Staab, 166 Wis. 587, 166 N. W. 326. The doctrine of the first of these cases is in brief that public policy requires that a valid will be probated regardless of the wishes of the parties interested, and that it is not within the power of the parties interested to agree to another plan of division and defeat the probate of a valid will. In the Rice Case the situation was somewhat different. There, a will containing numerous legacies in trust for infant legatees was presented for probate, objections were filed, and finally all the parties agreed, by way of settlement of the controversy (the infants acting by their guardians ad litem), that the will should be probated, but that the plans of the testator should not be carried out and that another plan of division, doing away with the trusts and dividing the property presently, should be carried out. This scheme also was condemned as practically accomplishing the same result as was attempted in the Dardis Case.
In the present case there were no trusts displaced and all the parties interested were sui juris with the exception of Fred Stimpson.
We do not find it necessary to' decide whether the agreement here falls within the condemnation of the cases named or not, nor do we intimate any opinion thereon. We have *153referred to the cases in order that it may not be supposed that we did not have the rule in mind.
By the Court. — Judgment modified as indicated in the opinion, and as so modified affirmed, with costs against the appellants.